IN THE SUPREME COURT OF THE STATE OF NEVADA


                 BRIAN J. STEINBERG; AND                               No. 69804
                 STEINBERG LAW GROUP,
                                    Appellants,
                                vs.
                 ANTHONY MICHAEL STINZIANO,                              SLED
                                    Resnondent.
                                                                         MAR 0 4 2016




                                      ORDER DISMISSING APPEAL
                             This is an appeal from a district court order referring the
                 parties' fee dispute to the State Bar of Nevada Fee Dispute Committee.
                 Eighth Judicial District Court, Family Court Division, Clark County;
                 William S. Potter, Judge.
                             Our review of the docketing statement and the documents
                 submitted to this court pursuant to NRAP 3(g) reveals a jurisdictional
                 defect. Specifically, it appears that the judgment or order designated in
                 the notice of appeal is not substantively appealable.    See NRAP 3A(b).
                 This court has jurisdiction to consider an appeal only when the appeal is
                 authorized by statute or court rule.   Taylor Constr. Co. v. Hilton Hotels,
                 100 Nev. 207, 678 P.2d 1152 (1984). No statute or court rule provides for
                 an appeal from an order referring a matter to the State Bar of Nevada,
                 though SCR 86(12) provides for review of a Fee Dispute Committee

SUPREME COURT
        OF
     NEVADA


(0) 1947A    e                                                                 -Ot
                    decision in the district court. Accordingly, we conclude that we lack
                    jurisdiction, and we
                                ORDER this appeal DISMISSED."




                                                                                     J.
                                                      Douglas



                                                      Cherry _
                                                              ak°                    J.




                                                      Gibboris




                    cc: Hon. William S. Potter, District Judge, Family Court Division
                         Steinberg Law Group
                         Anthony Michael Stinziano
                         Eighth District Court Clerk




                          'We deny as moot respondent's motion for leave to file a response to
                    the docketing statement.


SUPREME COURT
        OF
     NEVADA


(0) 1947A    Cp)9                                       2